DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of
US Patent No: 11134383 has been reviewed and is accepted. The terminal disclaimer
has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven M. Greenberg on 01/11/2022. 
CLAIMS
The application has been amended as follows: 

1.	(Currently Amended)	An Internet of Things (IoT) prioritized sensor authentication management method comprising:

	assigning a set of priorities to each of the different sensors; 
	for each of the different sensors with a threshold priority assigned thereto, upon receipt of packet data therefrom, extracting the sensor value and transmitting the sensor value to the sensor monitor without performing authentication thereon, and, for each received packet of data from a corresponding one of the different sensors, determining if the packet of data is prioritized for authentication based upon comparing the received packet of data to a pattern associated with the corresponding one of the different sensors and determining priority in response to a deviation of the packet of data from a previous pattern of values for the corresponding one of the different sensors; and,
	on condition that the received packet of data is determined not to be averting authentication of the corresponding one of the different sensors and instead extracting a sensor value from the received packet of data and transmitting the sensor value to a sensor monitor, and on condition that the received packet of data is determined to be prioritized, placing the received packet of data into quarantine in memory of the IoT gateway, performing authentication of the corresponding one of the different sensors and responsive to the authentication releasing the packet from quarantine, extracting the sensor value from the received packet of data and transmitting the sensor value to the sensor monitor.

2.	(Original)	The method of claim 1, wherein the pattern is an average sensor value for the corresponding one of the different sensors.


4.	Canceled.

5.	(Original)	The method of claim 1, further comprising responding to a threshold lapse of time between received packet data from one of the different sensors, by performing the placing into quarantine and the authentication of the one of the different sensors, irrespective of whether or not the received packet of data for the one of the different sensors is within a threshold of similarity to the pattern.

6.	(Original)	The method of claim 1, further comprising responding to a threshold number of instances of between received packet data from one of the different sensors, by performing the placing into quarantine and the authentication of the one of the different sensors, irrespective of whether or not the received packet of data for the one of the different sensors is within a threshold of similarity to the pattern.

7.	(Currently Amended)	An Internet of Things (IoT) sensor gateway configured to perform prioritized sensor authentication management, the system comprising:

	a sensor authentication module comprising computer program instructions executing in the memory of the host computing system, the program instructions performing:
	receiving in the host computing system different packets of data from different ones of the IoT configured sensors over a wireless computer communications network;
	assigning a set of priorities to each of the different sensors; 
	for each of the different sensors with a threshold priority assigned thereto, upon receipt of packet data therefrom, extracting the sensor value and transmitting the sensor value to the sensor monitor without performing authentication thereon, and, for each received packet of data from a corresponding one of the different sensors, determining if the packet of data is prioritized for authentication based upon comparing the received packet of data to a pattern associated with the corresponding one of the different sensors and determining priority in response to a deviation of the packet of data from a previous pattern of values for the corresponding one of the different sensors; and,
	on condition that the received packet of data is determined not to be prioritized averting authentication of the corresponding one of the different sensors and instead extracting a sensor value from the received packet of data and transmitting the sensor value to a sensor monitor, and on condition that the received packet of data is determined to be prioritized, placing the received packet of data into quarantine in memory of the IoT gateway, performing authentication of the corresponding one of 

8.	(Original)	The system of claim 7, wherein the pattern is an average sensor value for the corresponding one of the different ones of the IoT configured sensors.

9.	(Original)	The system of claim 7, wherein the pattern is a set of previously received sensor values for the corresponding one of the different ones of the IoT configured sensors within a range of sensor values such that similarity with the pattern comprises a value falling within the range.

10.	Canceled.

11.	(Original)	The system of claim 7, wherein the program instructions further perform responding to a threshold lapse of time between received packet data from one of the different sensors, by performing the placing into quarantine and the authentication of the one of the different sensors, irrespective of whether or not the received packet of data for the one of the different sensors is within a threshold of similarity to the pattern.

12.	(Original)	The system of claim 7, wherein the program instructions further perform responding to a threshold number of instances of between received packet data from one of the different sensors, by performing the placing into quarantine and the 

13.	(Currently Amended)	A computer program product for Internet of Things (IoT) prioritized sensor authentication management, the computer program product including a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method including:
	receiving in an IoT gateway different packets of data from different sensors over a wireless computer communications network;
	assigning a set of priorities to each of the different sensors; 
	for each of the different sensors with a threshold priority assigned thereto, upon receipt of packet data therefrom, extracting the sensor value and transmitting the sensor value to the sensor monitor without performing authentication thereon, and, for each received packet of data from a corresponding one of the different sensors, determining if the packet of data is prioritized for authentication based upon comparing the received packet of data to a pattern associated with the corresponding one of the different sensors and determining priority in response to a deviation of the packet of data from a previous pattern of values for the corresponding one of the different sensors; and,
	on condition that the received packet of data is determined not to be prioritized averting authentication of the corresponding one of the different sensors and instead extracting a sensor value from the received packet of data and transmitting the sensor and on condition that the received packet of data is determined to be prioritized, placing the received packet of data into quarantine in memory of the IoT gateway, performing authentication of the corresponding one of the different sensors and responsive to the authentication releasing the packet from quarantine, extracting the sensor value from the received packet of data and transmitting the sensor value to the sensor monitor.

14.	(Original)	The computer program product of claim 13, wherein the pattern is an average sensor value for the corresponding one of the different sensors.

15.	(Original)	The computer program product of claim 13, wherein the pattern is a set of previously received sensor values for the corresponding one of the different sensors within a range of sensor values such that similarity with the pattern comprises a value falling within the range.

16.	Canceled.

17.	(Original)	The computer program product of claim 13, wherein the method further comprises responding to a threshold lapse of time between received packet data from one of the different sensors, by performing the placing into quarantine and the authentication of the one of the different sensors, irrespective of whether or not the received packet of data for the one of the different sensors is within a threshold of similarity to the pattern.


Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-9, 11-15 and 17-18 (renumbered as claims 1-15) are allowed.
The present invention is directed to: a method and system for Internet-of-Things (IoT) prioritized sensor authentication management includes receiving in an IoT gateway different packets of data from different sensors over a computer communications network. For each received packet of data from a corresponding one of the different sensors, the received packet of data is compared to a pattern associated with the corresponding one of the different sensors. On the condition that the received packet of data is within a threshold of similarity to the pattern, a sensor value may be extracted from the received packet of data and transmitted to a sensor monitor. And, the received packet of data is placed into quarantine in memory of the IoT gateway, authentication of the corresponding one of the different sensors is performed, and in response to the authentication, the packet is released from quarantine, the sensor value extracted from the received packet of data and transmitted to the sensor monitor.

Palin is directed to: methods and apparatus that include computer program products, are provided low energy sensor data collection. A method includes sending an advertisement including a payload and an indicator identifying a server, the payload including data collected, generated, and/or measured by a sensor; receiving, from a gateway and the server, a reply including server data; and inhibiting, based on the received reply, the advertisement including the payload from being resent. 
Eichelberger is directed to: a device that is authenticated for communication over a network based on a sensor data signature and a traffic pattern signature. The sensor data signature and the traffic pattern signature identify the device. A determination is made whether the sensor data signature corresponds to one of a plurality of recognized sensor data signatures. A determination is also made whether the traffic pattern signature of the device corresponds to one of a plurality of recognized traffic pattern signatures. The device is authenticated for communication over the network responsive to determining that the sensor data signature corresponds to one of the plurality of recognized sensor data signatures and the traffic pattern signature corresponds to one of the plurality of recognized traffic pattern signatures.
Chambers is directed to: a virtualization system supports secure, controlled execution of application programs within virtual machines. The virtual machine encapsulates a virtual hardware platform and guest operating system executable with respect to the virtual hardware platform to provide a program execution space within the 
For example, one of the cited prior art teaches or suggests the steps of independent claims 1, 7 and 13: assigning a set of priorities to each of the different sensors; for each of the different sensors with a threshold priority assigned thereto, upon receipt of packet data therefrom, extracting the sensor value and transmitting the sensor value to the sensor monitor without performing authentication thereon, and, for each received packet of data from a corresponding one of the different sensors, determining if the packet of data is prioritized for authentication based upon comparing the received packet of data to a pattern associated with the corresponding one of the different sensors and determining priority in response to a deviation of the packet of data from a previous pattern of values for the corresponding one of the different sensors; and, on condition that the received packet of data is determined not to be averting authentication of the corresponding one of the different sensors and instead extracting a sensor value from the received packet of data and transmitting the sensor value to a sensor monitor, and on condition that the received packet of data is determined to be prioritized, placing the received packet of data into quarantine in 
Therefore, the claims are allowable over the cited prior art.
Any comments considered are necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES J WILCOX/Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439